           1:19-bk-70213 Doc#: 2 Filed: 01/25/19 Entered: 01/25/19 09:44:14 Page 1 of 6



                                       UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF ARKANSAS
                                              EL DORADO DIVISION

Debtor Nicole Shavon Smith                                                                        Case No. ___________________


                        Arkansas Chapter 13 Plan
                            (Local Form 13-1)
 ____________________________________________________________________
 Original Plan              Amended Plan                For an amended plan, all applicable provisions must be repeated
                                                        from the previous plan(s). Provisions may not be incorporated by
                                                        reference from previously filed plan(s).
                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________
                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be filed to
                reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                  •   For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                  •   For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.
                      Original plan filed after the petition is filed: Within the later of 14 days after the 341(a) meeting of creditors is
                      concluded or 21 days after the filing of the plan.
                      Amended plan: Within 21 days after the filing of the amended plan.

              The court may confirm this plan without further notice if no objection to confirmation is timely filed.

              The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
              not the plan includes each of the following items. If an item is checked as “Not included” or if both boxes are
              checked, the provision will be ineffective if set out later in the plan.
            1:19-bk-70213 Doc#: 2 Filed: 01/25/19 Entered: 01/25/19 09:44:14 Page 2 of 6
         Debtor(s) _____________________________                                   Case No. _______________


          A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                                 Included          Not included
          result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                 Included          Not included


 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.

    Original plan: The debtor(s) will pay $390.00 per month to the trustee. The plan length is 60 months.

         The following provision will apply if completed:

              Plan payments will change to $488.00 per month beginning on August 2020.

              Plan payments will change to $_____ per month beginning on _____.
                  (Use additional lines as necessary.)

         Amended plan: Plan payments will change to $_____ per month beginning on the later of the date of filing of the amended plan
         or _____. The plan length is _____ months.

         The following provision will apply if completed:

              Plan payments will change to $_____ per month beginning on _____.
                  (Use additional lines as necessary.)

         The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
         period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
         specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
         plan.

  2.2    Payments shall be made from future income in the following manner:

         Name of debtor Nicole Smith

                 Direct pay of entire plan payment per month.

                 Employer withholding of $_____ per month.

                        Name of debtor for withholding __________________

                       Payment frequency:        monthly,    semi-monthly,     bi-weekly,     weekly,  other
                       If other, please specify: ___________________
                         Employer name:                 _________________________
                         Address:                       _________________________
                                                        _________________________
                         Phone:                         _________________________
  2.3 Income tax refunds.
    Check one.
           Debtor(s) will retain income tax refunds received during the plan term and has allocated the refunds in the budget.
           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
       return and will turn over to the trustee all income tax refunds received during the plan term.
           Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income
       tax return filed during the plan term within 14 days of filing.
        ____________________________________________________________________________________________________
  2.4 Additional payments.
    Check one.
           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
         Check one.
           None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

Arkansas Plan Form - 12/17                                                                                                        Page 2
            1:19-bk-70213 Doc#: 2 Filed: 01/25/19 Entered: 01/25/19 09:44:14 Page 3 of 6
         Debtor(s) _____________________________                                        Case No. _______________



             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.

          Creditor and last 4 digits of                                        Monthly
                                             Collateral                                                         To be paid
          account number                                                       payment amount
          Consumer Portfolio Svc 2009 Honda Accord                             $67.00                               Preconfirmation
          (8335)                                                                                                    Postconfirmation
          Credit Acceptance Corp 2007 GMC Yukon                                $45.00                               Preconfirmation
          (2896)                                                                                                    Postconfirmation

  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
        Check one.
            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
  3.3 Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
        Check one.
            None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
            Claims listed in this subsection consist of debts that were:
            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
            acquired for the personal use of the debtor(s) (“910 car claims”), or
            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
            (‘PMSI within one year”).
        The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
        at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
        control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

          Creditor and last 4                                               Debt/
                                                             Purchase                         Value of                            Monthly
          digits of account         Collateral                              estimated                           Interest rate
                                                             date                             collateral                          payment
          number                                                            claim
          Consumer                  2009         Honda                      $6,689.00         $7,325.00         6%                $129.32
          Portfolio   Svc           Accord
          (8335)
          Credit                    2007           GMC                      $4,489.00         $13,275.00        6%                $86.78
          Acceptance                Yukon
          Corp (2896)
  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.
        Check one.
           None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

  3.5   Surrender of collateral.
            None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
  3.6   Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
        in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
        completed.


  Part 4: Treatment of Fees and Priority Claims
  4.1   General.
        Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2   Trustee’s fees.
        The trustee’s fees are governed by statute and may change during the course of the case.
  4.3   Attorney’s fees.
        The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
        approved by the court:
             Amount paid to attorney prior to filing: $0.00

Arkansas Plan Form - 12/17                                                                                                                Page 3
           1:19-bk-70213 Doc#: 2 Filed: 01/25/19 Entered: 01/25/19 09:44:14 Page 4 of 6
         Debtor(s) _____________________________                                      Case No. _______________


             Amount to be paid by the trustee:           $3,500.00
             Total fee requested:                        $3,500.00
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.
             The initial fee and percentage rate requested in the application are $1,200.00 and 25%, respectively.
  4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
       Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
       accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
       of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
       otherwise ordered by the court.
          Creditor                                  Nature of claim (if taxes, specify type and years)            Estimated claim amount



  4.5   Domestic support obligations.
        Check one.
          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.
        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________
        _____________________________________________________________________________________________________
        Check one, if applicable.
           A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or
           Other. Please specify _____________________________________________.
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
        Check one.
          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check one.
          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.
        Check one.
           None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
        the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
        amount listed below.
                                  Description of                                            Number of                       Monthly
                                                          Payment to Payment                                Arrearage
           Creditor               contract or                                               remaining                       arrearage
                                                          be paid by        amount                          amount
                                  property                                                  payments                        payment
           Good         Home Rent          to     own         Debtor(s)     $98.00          18              Na              Na
           Center                 contract for living         Trustee
                                  room furniture
            Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that upon
        confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No further
        payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the deficiency and
        will be treated as a nonpriority unsecured creditor.
          Creditor and last 4 digits of account number                        Description of contract or property


Arkansas Plan Form - 12/17                                                                                                             Page 4
           1:19-bk-70213 Doc#: 2 Filed: 01/25/19 Entered: 01/25/19 09:44:14 Page 5 of 6
        Debtor(s) _____________________________                                     Case No. _______________




  6.2 Sale of assets.
      Check one.
         None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.
  6.3 Claims not to be paid by the trustee.
      Check one.
         None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.
         The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include home
      mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt) from
      property that is not property of the estate.
                                                                                  Description of property/nature of
        Creditor                                Payment to be paid by
                                                                                  obligation
        Good Home Center                           Debtor(s)                      Rent to own contract for living room
                                                   Other _______________
                                                                                  furniture
  6.4   Postpetition claims.
        Check one.
            None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.
            Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the creditor
        elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose before
        the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid balance
        of such claim may be subject to discharge.

 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
        Check the applicable box.
           plan confirmation.
           entry of discharge.
           other: _________________________________________________________

 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.
                  /s/ Samantha L. Lambert                                     Date January 25, 2019
                  Signature of Attorney for Debtor(s)


                  /s/ Nicole Smith                                            Date January 25, 2019
                  Signature(s) of Debtor(s)
                  (required if not represented by an attorney;
                  otherwise optional)
                                                     CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the attached Chapter 13 plan has been served by
    CM/ECF to the Chapter 13 Standing Trustee assigned to this case; Charles W. Tucker, Assistant United States Trustee;
    and served by U.S. Mail, postage prepaid to the following on January 25, 2019:
     Department of Finance and Administration                  Internal Revenue Service
     Legal Division                                            Special Procedure
     PO Box 1272                                               PO Box 7346
     Little Rock, AR 72203                                     Philadelphia, PA 19101
Arkansas Plan Form - 12/17                                                                                                         Page 5
          1:19-bk-70213 Doc#: 2 Filed: 01/25/19 Entered: 01/25/19 09:44:14 Page 6 of 6
       Debtor(s) _____________________________                           Case No. _______________


     U.S. Attorney (Eastern District)                          U.S. Attorney (Western District)
     PO Box 1229                                               414 Parker Avenue
     Little Rock, AR 72203                                     Fort Smith, AR 72901
     Arkansas Department of Workforce Services
     Legal Division
     PO Box 2981
     Little Rock, AR 72203

    And to all creditors whose names and addresses are set forth on attached matrix(ces).

                                                              RESPECTFULLY SUBMITTED
                                                              DICKERSON LAW FIRM, P.A.
                                                              PO BOX 6400
                                                              HOT SPRINGS, AR 71902
                                                              TELEPHONE: (501) 321-0808
                                                              FAX: (501) 321-2954

                                                              BY: /s/ Samantha L. Lambert
                                                              Samantha L. Lambert, Bar #2018-104




Arkansas Plan Form - 12/17                                                                          Page 6
